

117 HR 4362 IH: Curbing China’s Vaccine Diplomacy Act
U.S. House of Representatives
2021-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4362IN THE HOUSE OF REPRESENTATIVESJuly 6, 2021Mr. Gimenez (for himself, Ms. Salazar, and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prioritize the international distribution of COVID-19 vaccine doses, and for other purposes.1.Short titleThis Act may be cited as the Curbing China’s Vaccine Diplomacy Act.2.Prioritization of international distribution of COVID-19 vaccine doses(a)Prioritization(1)In generalIn carrying out the international distribution of COVID-19 vaccine doses, the Secretary of State shall prioritize such distribution to Taiwan and crucial Latin American allies.(2)TimingThe Secretary of State may not carry out this section until such time as the certification described in subsection (d) has been transmitted.(b)ReservationThe Secretary of State shall ensure that of the total number of COVID-19 vaccine doses intended for international distribution, not less than 25 percent of such doses are reserved for and distributed to Taiwan and crucial Latin American allies.(c)ProhibitionThe Secretary of State may not distribute internationally to any recipient or country any COVID-19 vaccine doses until Taiwan and crucial Latin American allies have each received at least a first shipment of the reservation specified in subsection (b).(d)CertificationNot later than 10 days after the Administration determines all Americans have been afforded ample opportunity to be fully vaccinated against COVID-19, the Administration shall transmit to Congress a certification so attesting.(e)ExceptionThe Secretary of State may not distribute COVID-19 vaccine does under this section to any country the government (or related governmental entity) of which has been determined to have engaged in systemic or widespread human rights abuses in accordance with the Department of State’s most recent Country Reports on Human Rights Practices.(f)SunsetThis section shall terminate five days after the date on which the Secretary of State makes a determination that Taiwan and crucial Latin American allies each have achieved 40 percent vaccination rates of their respective populations.(g)DefinitionThe term crucial Latin American allies means those countries in Latin America determined by the Secretary of State to have deep diplomatic, military, or cultural ties with the United States.